Citation Nr: 1730208	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  10-27 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable evaluation for erectile dysfunction associated with prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado in which the RO granted a claim of service connection for erectile dysfunction and assigned a noncompensable rating, effective December 19, 2008, the date of claim.

The Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge in October 2015; the transcript has been associated with the record. The record was held open for 60 days until December 27, 2015 to allow the Veteran to submit additional evidence.

In October 2015, the Veteran submitted additional evidence along with a waiver of Agency of Original Jurisdiction (AOJ) consideration of such evidence. As such, the Board may properly consider this evidence.

In December 2016, the Board remanded the Veteran's claim for further development.  The AOJ substantially complied with the December 2016 remand directives, and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's erectile dysfunction disability is manifested by loss of erectile power, but not by penile deformity.


CONCLUSION OF LAW

The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.115b, Diagnostic Code 7522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify was satisfied for the claim before the Board by letter dated March 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), VA medical records, private medical records, VA examination reports, and the statements of the Veteran.  

II. Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Veteran contends that he is entitled to a compensable rating for his erectile dysfunction that occurred after his 2008 surgery for prostate cancer.

There is no specific diagnostic criterion for erectile dysfunction.  See generally 38 C.F.R. § 4.115b, Ratings of the Genitourinary System.  When a veteran is diagnosed with an unlisted disease, the condition must be rated under an analogous diagnostic code.  See 38 C.F.R. §§ 4.20 and 4.27.  Here, the Veteran's erectile dysfunction has been rated by analogy under Diagnostic Code 7522, which represents an unlisted genitourinary disability evaluated by penis deformity with loss of erectile power.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522. 

Diagnostic Code 7522 awards a 20 percent rating for deformity of the penis with loss of erectile power.  This is the only schedular rating provided under this diagnostic code.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31. 

A note for Diagnostic Code 7522 indicates that, when evaluating any claim involving loss or loss of use of one or more creative organs, refer to 38 C.F.R. § 3.350  to determine whether the veteran may be entitled to special monthly compensation.  The Board notes that the Veteran is already in receipt of special monthly compensation under 38 U.S.C. § 1114 (k) and 38 C.F.R. 3.350 (a) due to loss of use of a creative organ, effective December 19, 2008.  This compensation contemplates impotence, and may be awarded even if the veteran can achieve erection and penetration with the use of medication.  See Veterans Benefits Administration (VBA) Adjudication Manual M21-1, Part III.iv.4.I.3.c.  (Entitlement to SMC Associated With Erectile Dysfunction).  A separate rating under Diagnostic Code 7522 may only be awarded deformity of the penis with loss of erectile power.  See M21-1, Part III.iv.4.I.3.b.  (Deformity of the Penis with Loss of Erectile Power).  VBA has indicated, however, that a compensable rating under Diagnostic Code 7522 is not warranted in the absence of penile deformity, and instructs that such deformity be "evident." Id.  

In February 2009, the Veteran attended a VA examination.  On physical examination, there was no evidence of penis deformity.  Veteran was diagnosed with erectile dysfunction

A September 2009 private medical treatment record indicates the Veteran reported experiencing penile length loss as a result of prostate cancer surgery. Examiner notes that penile length loss is a well-known complication. Upon physical examination, examiner noted a palpably normal penis with possible indication of fibrotic plaques in the distal aspects.  Veteran was diagnosed with post prostatectomy erectile dysfunction. 

In October 2015, the Veteran and spouse attended a Board hearing. The spouse testified, in pertinent part, that the Veteran's penile deformity was due to loss of penile length. 

In January 2017, the Veteran attended a VA examination.  He was diagnosed with erectile dysfunction. Upon examination, penis was noted as normal. Examiner opined that after examination of the veteran and review of documents including lay statements, examination by the Veteran's urologist and the Veteran's stated history, there is no evidence of a deformity of the penis organ.  The veteran had a radical prostectomy by robotic laparoscopic technique.  There was no alteration of the penis anatomy.  Penile deformity is considered to be a result of corporal fibrosis or collagen deposition which results in abnormal structure or contour of the penis, none of which is found in this veteran.  The length of an erect penis does not alter the ability to penetrate and ejaculate.  Penile length varies from individual to individual and the length of a penis is never considered by medical providers to be a penile deformity.

In consideration of the evidence, the Board finds that a compensable rating is not warranted.  Despite regular treatment for erectile dysfunction and several VA examinations, the medical evidence does not show that the Veteran has a penile deformity. In particular, the January 2017 VA examiner notes, in pertinent part, penile length varies from individual to individual and the length of a penis is never considered by medical providers to be a penile deformity.

The Board acknowledges the Veteran and his spouse's assertion that he should be entitled to a 20 percent disability rating for his erectile dysfunction and loss of penile length.  However, the evidence of record has not shown that the Veteran or is spouse has had any specialized medical training or expertise.  Accordingly, he is not competent to provide an opinion of a medical matter, such as whether his symptoms satisfy specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  As such, his assertion cannot constitute competent medical evidence that his disability warrants a specific rating.

As the evidence does not show that the Veteran experiences the symptom of a penile deformity in addition to the erectile dysfunction, a compensable evaluation is not warranted for erectile dysfunction.  See 38 C.F.R. §§ 4.31, 4.115(b), Diagnostic Code 7522.  The Board must conclude that, absent deformity of the penis, a compensable rating for penile deformity with loss of erectile power cannot be sustained.  As noted above, Diagnostic Code 7522 requires both deformity of the penis and erectile dysfunction for assignment of a 20 percent evaluation.  Additionally, as noted above, that the Veteran has been granted SMC for loss of use of a creative organ since December 19, 2008.


ORDER

Entitlement to an initial compensable evaluation for erectile dysfunction associated with prostate cancer is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


